Citation Nr: 1426749	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  97-17 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by central nervous system ischemic changes.  

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

3.  Entitlement to an earlier effective date prior to February 1, 1996, for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to January 1996.  He received various decorations evidencing combat, including the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 1996, October 2006, and April 2011 RO rating decisions.  The August 1996 rating decision of the Denver, Colorado, Regional Office (RO), in pertinent part, denied service connection for a heart disorder (listed as chest pain, sinus bradycardia, an abnormal electrocardiogram, and elevated cholesterol levels) and for a disability manifested by central nervous system ischemic changes (listed as central nervous system ischemic changes).  The case was later transferred to the Waco, Texas, Regional Office (RO).  

In August 2006, the Board, in part, remanded the issues of entitlement to service connection for a heart disorder and for a disability manifested by central nervous system ischemic changes.  

Thereafter, in October 2006, the RO, in part, denied service connection for hypertension and granted service connection for diabetes mellitus, rated as 20 percent disabling, effective from April 5, 2006.  The Veteran perfected an appeal therefrom.

Upon appellate review in November 2008, the Board denied the Veteran's claims for entitlement to service connection for a heart disorder and a disability manifested by central nervous system ischemic changes.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court granted a joint motion to vacate and remand the Board's decision, as to the issues of entitlement to service connection for a heart disability and for a disability manifested by central nervous system ischemic changes.  

In October 2010, the Board denied the Veteran's claim for the assignment of an effective date earlier than April 5, 2006, for the grant of service connection for diabetes mellitus.  The Board also remanded to the RO the issues of entitlement to service connection for a heart disorder, a disability manifested by central nervous system ischemic changes, and for hypertension.  

In April 2011, the RO granted service connection for coronary artery disease, rated as noncompensably disabling, effective February 1, 1996, and granted service connection for hypertension, rated as noncompensably disabling, effective December 11, 2003.    

The Veteran's appeal was returned to the Board in September 2011.  The Board again remanded the issue of entitlement to service connection for a disability manifested by central nervous system ischemic changes.    

In February 2012, the RO increased the rating for the Veteran's service-connected coronary artery disease to 10 percent, effective January 23, 2006.  In June 2012, a statement of the case was issued that essentially addressed the issues of entitlement to an initial higher (compensable) rating for coronary artery disease for the period from February 1, 1996 to January 22, 2006, and entitlement to an initial rating higher than 10 percent for the period since January 23, 2006.  The Veteran perfected the appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).  

In August 2012, the Board remanded the issues of entitlement to an initial higher (compensable) rating for a coronary artery disease and entitlement to an initial higher (compensable) rating for hypertension.  In October 2012, the RO, in pertinent part, granted a 30 percent rating for the coronary artery disease, effective February 1, 1996, and granted a 10 percent rating for hypertension, effective December 11, 2003.  

In April 2013, a statement of the case was issued that, in pertinent part, addressed the issue of entitlement to an initial higher rating for hypertension.  However, the record does not reflect that a timely substantive appeal was submitted as to that issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is again required in this case.

Regarding the service connection claim for a disability manifested by central nervous system ischemic changes, in January 2011 the Veteran underwent a VA neurology examination.  The VA neurological examination report noted that the Veteran's claims file had been reviewed and related a diagnosis of migraines with transient visual loss.  The examiner also indicated that the problem associated with the diagnosis was central nervous system ischemic disease.  The examiner indicated that the visual difficulties described by the Veteran dated back more than 20 years.  The examiner added the Veteran had a history of migraine headaches, and that he (the examiner) could not distinguish whether the visual disturbances were due to migraine headaches, vascular or dysrhythmic activity in the brain, or vascular scarring in the brain.  It was noted that additional studies were ordered in order to identify if there were any significant dysrhythmic activity due to vascular scarring in the brain and to assess his cerebrovascular status and current neurologic difficulties.  

In a June 2011 addendum to the January 2011 VA neurological examination report, that same examiner reported that an electroencephalogram had not shown any dysrhythmic activity; an MRI scan of the brain had not shown any acute intracranial hemorrhage, midline shift, focal mass, or evidence of major territory acute cerebral infarction; and that a magnetic resonance angiogram had shown normal carotid and vertebrobasilar blood vessels.  The examiner reported that the Veteran had a history of migraine headaches dating back to his period of service.  The examiner stated that the visual disturbance the Veteran presently described might be representing visual or retinal migraines.  The examiner reported that no identifiable structural underlying psychological changes either in the brain or in the circulatory system to the brain which might have been causing symptoms had been found.  It was noted that the Veteran showed no dysrhythmic activity on the electroencephalogram suggestive of any seizure activity.  The examiner concluded that the symptoms were more likely than not due to retinal migraines which were associated with migrainous process dating back to his service.  

In August 2012, the Board remanded the Veteran's claim to afford the Veteran a VA examination by a retinal specialist.  The Board requested that the examiner identify whether the Veteran had any underlying retinal pathology that caused his symptoms to include headaches, floating bodies, visual disturbances, intermittent vision loss, dizziness, and nausea.  The examiner was also asked to comment on whether any diagnosed retinal pathology, if present, was separate and distinct from the Veteran's service-connected bilateral epiphora and cephalic migraine headaches.  If the Veteran was found to have separate and distinct retinal pathology, the examiner was to opine as to whether it was at least as likely as not that any such retinal pathology was incurred in or aggravated by service.  

At that time, the Board indicated that the examiner must specifically comment on a December 1993 in-service magnetic resonance imaging (MRI) study which revealed a few areas of non-specific increased T-2 signal intensity in both the temporal lobe and posterior thalamus that were felt to be possibly related to ischemic episodes.  The examiner was also to specifically acknowledge the Veteran's competent reports as to the onset and continuity of the symptoms he had experienced.  

It is acknowledged that pursuant to the August 2012 remand, the Veteran was afforded a VA eye examination in November 2012 and that the Veteran's claims file was reviewed.  The diagnoses were senile cataracts, both eyes, with a date of diagnosis in 2004, and age related macular degeneration (dry) drusen of the left eye, with a date of diagnosis in 2006.  The examiner indicated that the retinal condition (drusen in the left eye) was not related to bilateral recurrent intermittent vertigo/visual disturbances.  

The examiner reported that a retinal examination was requested because a VA neurologist wanted to rule out any retinal condition that could produce the symptoms the Veteran was experiencing.  The examiner indicated that he had consulted by phone with the VA neurologist who examined the Veteran in January 2011 (with a June 2011 addendum) that there was no eye condition that would produce those symptoms.  The examiner stated that the Veteran might have neurological conditions that would cause visual dysfunction, but not from his eye conditions.  The examiner indicated that the Veteran had early, dry, macular degeneration (drusen) in the left eye which did not cause bilateral intermittent vision loss, dizziness, headaches, nausea, or floating bodies.  It was noted that the Veteran did not relate those symptoms to his left eye at all.  The examiner maintained that the Veteran's left eye macular degeneration was age-related and was separate and distinct from his service-connected bilateral epiphora and cephalic migraine headaches.  The examiner reported that the Veteran's left retinal macular degeneration was not incurred in or aggravated by service and that it was age-related only and was not diagnosed until 2006.  The examiner also indicated that the December 1993 in-service MRI study had absolutely nothing to do with the age-related eye condition, but that it may have meaning to the neurologist's evaluation of the Veteran's condition.  

The Board observes that the VA examiner attempted to answer the questions raised pursuant to the August 2012 remand.  However, the examiner did not specifically address the Veteran's competent reports as to the onset and continuity of the symptoms he had experienced.  The examiner also did not provide a rationale for his opinions that the Veteran's diagnosed eye conditions were not related to service.  Additionally, the Board notes that the examiner essentially indicated that the Veteran had no eye condition that would produce his current symptoms, including bilateral intermittent vision loss, dizziness, headaches, nausea, or floating bodies, but that the Veteran might have neurological conditions that would cause visual dysfunction.  The VA examiner appears to relate any visual symptoms the Veteran was having to neurological conditions.  However, as noted, in a prior January 2011 VA examination, with June 2011 addendum, a VA neurologist appeared to relate the Veteran's symptoms to possible retinal pathology.  

In addition to the aforementioned, it is noted that in a subsequent July 2011 addendum, which was apparently not of record at the time of the August 2012 Board remand, the same examiner, who conducted the January 2011 VA neurological examination, specifically reported that the Veteran had sent a letter describing an event which was more consistent with a V-B transient ischemic attack.  The examiner stated that the description of the event was somewhat different than what the examiner described during his examination.  The examiner suggested possibly referring the Veteran for a cardiac evaluation for a cardiac source of the embolisation.  

Despite the aforementioned development, it is still unclear from the record whether the Veteran has any current disabilities manifested by central nervous system ischemic changes that are related to his period of service.  The November 2012 VA eye conditions examination report and the January 2011 VA neurological examination report, with June 2011 and July 2011 addendums, are somewhat contradictory.  The VA ophthalmologist indicates that the Veteran's symptoms (including bilateral intermittent vision loss, dizziness, headaches, nausea, or floating bodies) are due to neurological problems and the VA neurologist questioned whether the Veteran's symptoms are due to retinal pathology.  The examiner in the July 2012 addendum has since referred to the Veteran describing events consistent with a V-B transient ischemic attack.  Additionally, the Veteran's competent reports as to onset and continuity of symptoms have not been adequately addressed.  Further clarification is needed.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With regards to the increased rating claim for coronary artery disease, the Veteran was last afforded a VA heart examination in January 2011.  However, the examiner did not specifically indicate that there was exercise testing for METs, or that if exercise testing was contraindicated.  Findings regarding METs are part of the criteria for rating contrary artery disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  To ensure that the record adequately addresses the severity of the Veteran's coronary artery disease, additional development is required.  

Finally, in June 2012, the RO issued a statement of the case to the Veteran that included an issue of entitlement to an effective date earlier than February 1, 1996, for the grant of service connection for coronary artery disease and the issue of entitlement to an increased rating for coronary artery disease.  In July 2012 the Veteran filed a substantive appeal.  At that time, however, the Veteran indicated that the issue of entitlement to an effective date earlier than February 1, 1996, was not an issue.  He stated that the effective date of February 1, 1996, was decided and agreed upon long ago.  In an accompanying July 2012 letter, the Veteran's representative stated that the Veteran wished to appeal all issues listed in the (June 2012) statement of the case.  The Veteran's representative has not subsequently raised the issue of entitlement to an effective date earlier than February 1, 1996, for service connection for coronary artery disease.  Given this uncertainty, it is unclear from the record whether the Veteran still desires to appeal that issue.  Thus, additional action is needed.   

Accordingly, the case is REMANDED for the following:  

1.  Request that the Veteran clarify if he wishes to pursue the issue of entitlement to an effective date earlier than February 1, 1996, for grant of service connection for coronary artery disease.  

2.  Ask the Veteran to identify all medical providers who have treated him for central nervous system ischemic changes and coronary artery disease, since April 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent medical treatment which are not already in the claims folder.  

3.  Schedule the Veteran for a VA neurology examination (to the extent possible with an examiner who has not previously examined him) to determine the nature and likely etiology of his claimed disability manifested by central nervous system ischemic changes.  All indicated studies should be performed, and all findings must be reported in detail in the examination report.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

a) The examiner must diagnose all separate and distinct current disabilities manifested by central nervous system ischemic changes.  

b) Based on a claims file review, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any diagnosed disabilities manifested by central nervous system changes are etiologically related to, or had their onset during, the Veteran's period of active duty service.  

The examiner must specifically acknowledge and discuss the Veteran's competent and credible reports that he suffered symptoms such as headaches, floating bodies in his eyes, visual disturbances, intermittent vision loss, dizziness, and nausea, during and since service.  

The examiner must also comment on whether any diagnosed disabilities manifested by central nervous system changes are separate and distinct from the Veteran's service-connected bilateral epiphora and cephalic migraine headaches.  

The examiner should also review and comment on the above discussed December 1993, January 2011, June 2011, July 2011, and November 2012 medical reports.

c) The examiner must also opine as to whether the Veteran's service-connected bilateral epiphora and/or cephalic migraine headaches caused or aggravated any disabilities manifested by his central nervous system changes.  If the Veteran's bilateral epiphora and/or cephalic migraine headaches aggravated any central nervous system disability beyond its natural progression, to the extent possible, set forth the extent to which any central nervous system disability was aggravated.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected coronary artery disease.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's coronary artery disease must be reported in detail, including METs and ejection fraction testing and any other information necessary for rating the condition under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

5.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


